 Inthe Matterof GREATERNEW YORK BROADCASTING COMPANY RADIOSTATIONWNEW, EMPLOYERandRADIO&TELEVISION BROADCASTENGINEERS UNION,LOCAL 1212, IBEW, AFL,PETITIONERCase No. 2-RC-612.-Decided July 28, 1949DECISIONANDORDERP mrsuant to a Decision and Direction of Election dated November17, 1948,1 an election by secret ballot was conducted on December 10,1948, among the employees of the employer in the unit found appro-priate, under the direction and supervision of the Regional Director.for the Second Region.Upon the conclusion of the election, a Tallyof Ballots was furnished the parties.The tally shows that, of the20 valid votes counted, 9 votes were cast for, and 11 were cast against,the Petitioner.On December 17, 1948, the Petitioner filed its Notice of Objectionsalleging that certain acts by the Employer and the Intervenor prior tothe election prevented the employees from exercising a free choice of abargaining representative at the election which he had directed.Thesubstance of the Petitioner's objections and exceptions allege that: (1)the Employer and American Communications Association, CIO,hereinafter referred to as CIO, acting in concert, entered into a collec-tive bargaining agreement at a time when they were aware of theexistence of a claim for representation by the Petitioner; (2) the,execution and enforcement of the contract caused a continued chainof events which were detrimental to the interest of the Petitioner andimpeded, interfered, and prejudiced the free choice of the employeesand (3) by other acts and conduct, the Employer interfered with, re--strained, and coerced the employees in the exercise of their free choice,of bargaining representative.Upon investigation thereof, the Re-gional Director issued his Report on Objections in which he recom-mended that the objections be overruled.Exceptions have been filed1Unpublished.85 N. L.R. B., No. 7h.414 GREATERNEW YORK BROADCASTING COMPANY415by the Petitioner to the Report on Objections within the time providedtherefor.In his report, the Regional Director found that the Employer andCIO have been parties to a collective bargaining agreement since Sep-tember 1, 1946.The contract was effective until October 1, 1947,and renewable annually thereafter in the absence of written notice45 days prior to its anniversary date.The agreement was automati-cally renewed on October 1, 1947.the-Petitioner notified the Employer of its claim to representation.OnJuly 31, 1948, the CIO requested the Employerto negotiate an ex-tension to the agreement.On August 5, 1948, the Employer signedthe extendedagreementand sent it to the CIO for ratification by the,radio technicians.On August 6, 1948, the CIO called a meeting ofthe radio technicians for this purpose and secured their ratifications.2On the same day (August 6) the Petitioner filed its petition.OnSeptember 30, October 8, and October 11, 1948, a hearing was held onthe question of representation raised by the petition.On Novem-ber 17, 1948, the Board issued its Decision and Direction of Election,and on December 10, 1948, the election was held.On December 17,1948, the Petitioner filed objections as shown above.'The RegionalDirector concluded : (1) that the Petitionerwas aware of the existenceof the agreementas early asAugust 19, 1948; whenat an informalconference the Employer and the CIO alleged a contract bar to therepresentation proceedings; (2) that at no time during the inter-vening months, although it had ample opportunity to do so, did thePetitioner take any action with respect to the contract,its allegedimplementation by the Employer, or any other matters alleged in theobjections .42The report shows that during this meeting the CIO representative allegedly madecoercive statements to the employees for the purpose of obtaining their ratifications tothe contract.We agree with the finding of the Regional Director that the effect, if any,of the statements made and of the ratification of the agreement were dissipated duringthe 4 months preceding the election.Therefore we find a contrary contention of thePetitioner to be lacking in merit.Cf.Matter of The LacledeGas Light Company,80N. L. R. B. 133.s It also filed charges alleging unfair labor practices against the Employer and theCIO.While it is our practice in directing an election to require that a charging partywaive pending unfair labor practice charges as possible grounds for setting aside theelection,no unfair labor practice charges had been filed either at the date of the Board'sDecision and Direction of Election or on the date of the election.Accordingly, we findthat the unfair labor practice charges could not have affected the election,inasmuchas none were on file at that time.Matter of U. S. Gypsum Co.,81 N. L. R.B. 1259.4The investigation disclosed that several weeks before the election,a supervisor ofthe company,after telephoning a National Labor Relations Board staff member, toldan employee that if a "no"vote won, the Board would withdraw and the agreementwould remain valid.The supervisor informed the investigating officer that this was.his own opinion and not that of the Board staff member.Subsequently,the Employer,upon learning of this remark,posted two notices,one addressed to the radio technicians,and the other to the radio technician supervisors,asserting that supervisors had noauthority to speak for management about the issues involved and that any statements :416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board 5 has considered the Petitioner's objections,6 the RegionalDirector's report, the Petitioner's exceptions thereto, and the entirerecord in this case.Like the Regional Director, we find that thePetitioner's acquiescence during the long period intervening betweenthe execution of the contract between the Intervenor and the Em-ployer and the election herein precludes at this time an objectionpredicated on the execution of the contract.'The exceptions raiseno new and material issues not considered by the Regional Directorin his report and they are hereby rejected..Accordingly, the RegionalDirector's recommendations are hereby adopted in their entirety.Since the Tally of Ballots shows that no collective bargaining repre-sentative has been chosen, we shall dismiss the, petition herein.ORDERIT IS HEREBY ORDEREDthat the petition for certification of repre-sentativesfiled by the Petitionerhereinbe, and it herebyis, dismissed.madewith respectto such matter should be disregarded by the staff.We agree withthe RegionalDirector'sfinding that the effect of such statement,ifany, was dissipatedby the notices.SeeMatter of Carrollton Furniture Manufacturing Company,75.N. L. R. B.710;Matter of Kroder-Reubel Company,72 N. L. R. B. 240.8Pursuantto the provisionsof Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel [Mem-bers Reynolds,Murdock, and Gray].The Petitioner's request for oral argument contained in its exceptions is hereby denied,as-the recordadequately presents its position..4Matter of E. I. Dupont DeNemours and Company,81 N. L. R. B. 239;Matter of TheGoodyear Tire & Rubber.Company(Special ProductsPlant "C"),85 N. L.R.B. 135.